In re Anderson, Perry, III; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Beauregard, 36th Judicial District Court, Div. “B”, No. CR-371-96; to the Court of Appeal, Third Circuit, No. KW97-0153.
Granted. Rulings of the courts below are vacated insofar as they prohibit Perry Anderson from enrolling as counsel for defendant. Perry Anderson is no longer a law partner of an assistant district attorney. Case remanded to the district court for further proceedings.
VICTORY, J., not on panel.